EXHIBIT 16.1 Messineo & Co, CPAs LLC 2cMullen Booth Rd Ste. 309 Clearwater, FL 33759-1362 T: (727) 421-6268 F: (727) 674-0511 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 June 17, 2013 Dear Sir/Madam: We have read the statements included in the Form 8-K dated June 17, 2013, First Independence Corp., to be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 insofar as they relate to our firm. Very truly yours, Messineo & Co, CPAs, LLC Clearwater, Florida
